DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 13, 16 and 18 objected to because of the following informalities:  
Claim 1 line 3, states “a base coupled to said open end of said housing and defining an interior cavity”. Claim 13 line 3 states “a housing having an interior cavity and a base enclosing said cavity”. Currently, claim 1 appears to read as the cavity is located within the base, whereas in claim 13 the cavity is located within the housing. Based on the instant specification paragraph [0016] it appears the housing comprises the cavity, not the base. It is requested that consistent language is used throughout the claims to make clear where the cavity is located within the device. 
Claim 16 lines 1-2 state “wherein said base has an inner surface facing said cavity and an outer surface having an open channel defining said fluid channel”. The “open channel” is interpreted as a separate portion of a channel than the fluid channel already claimed in claim 13 because the fluid channel as recited in claim 13 is required to be in the housing, whereas the open channel in claim 16 is required to be on the base. It is requested that the applicant clarifies if the open channel of claim 16 is the same as the fluid channel of claim 13. 
Claim 18 line 2, states “in fluid communication from with said pump”. This is being interpreted as “in fluid communication with said pump”. The original limitation is being objected to for grammatical reasons. 
Claim 1 line 10 states “a filter media comprising an adsorbent”. The dependent claims interchangeably refer to this structure as “said filter media” (for example claim 2 line 2) or “said adsorbent” (for example claim 4 lines 1-2). It is requested that consistent language is used throughout the claims.  
  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 13-14, 18 and 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Demaria et al. (US Patent Pub. 20190054233 hereinafter "Demaria").
Regarding Claim 1, Demaria teaches (Fig 2) a delivery device (200) for a medicament comprising: 
a housing (224) having an open end (end that connects 224 to 230); 
a base (230) coupled to said open end of said housing and defining an interior cavity (it is interpreted that the location that the reservoir is located, as described in [0050], is the area within 230 and 224 that is an interior cavity); 
a reservoir within said cavity for containing the medicament (see [0050], which teaches the fluid well can be within the base connector 224 and/or infusion base 230); 
a delivery mechanism (234) for delivering the medicament to a patient; 
a pump mechanism for delivering the medicament from the reservoir to the delivery mechanism (see [0032]; pump not shown); 
said base (230) having an integrally formed fluid channel (250), said fluid channel having a flow path in fluid communication with said reservoir and said delivery mechanism ([0050] teaches how the fluid well/reservoir can be within the base connector 224 and/or infusion base 230, Fig 2 also shows the fluid channel 250 is in the base 230; since both the reservoir and fluid channel are in the base, the two components must be in fluid communication in order for the medicament to be delivered as described in [0043]); and 
a filter media comprising an adsorbent (240) positioned in said fluid channel (250) between said reservoir and said delivery mechanism for contacting the medicament and removing at least a portion of a compound from the medicament before delivering said medicament to said delivery mechanism ([0043] teaches 240 may be placed such that the insulin contacts 240 immediately before delivery to the patient, it is interpreted that 240 would be between the reservoir in 230 and the delivery mechanism for this to occur; additionally [0035] teaches 240 removes phenolic excipients, the phenolic excipients are interpreted to be “a compound”).  
Regarding Claim 2, Demaria teaches the delivery device according to claim 1, wherein said compound of the medicament is a stabilizing agent, and where said filter media removes at least a portion of said stabilizing agent from said medicament before delivering said medicament to said patient (see [0035] and [0043] the phenolic excipients are interpreted to be the stabilizing agent within the medicament of insulin).  
Regarding Claim 3, Demaria teaches the delivery device according to claim 2, wherein said medicament is an insulin solution (see [0035] teaching insulin formulation) and where said stabilizing agent is selected from the group consisting of m- cresol, phenol, and mixtures thereof, and where said filter media is included in an amount effective to remove at least a portion of the stabilizing agent to inhibit irritation at a delivery side of the delivery mechanism (see [0035-0036] and [0043] teaching the adsorbent 240 removes m-cresol or phenol mixtures prior to delivery of the insulin formulation).  
Regarding Claim 13, Demaria teaches (Fig 2) a delivery device for delivering a medicament to a patient, said delivery device comprising: 
a housing (230) having an interior cavity (the inside of the housing 230 where 250 and the well described in [0050] are located) and a base (224) enclosing said cavity (224 mates 230); 
said housing having an integrally formed fluid channel (250) having an inlet and an outlet (the inlet and outlet are not explicitly mentioned in Demaria; however, it is interpreted that the inlet would be the side of 250 that is connected to the reservoir mentioned in [0050] and the outlet is the side of 250 that connects to the delivery mechanism 234 mentioned in [0032]); 
a reservoir within said cavity for containing the medicament ([0050] points out how a well can be located in 230; interior of 230 was interpreted as the cavity), where said medicament contains a stabilizing agent (interpret the components 240 removes as the stabilizing agent; see [0035]), and where said reservoir is in fluid communication with said inlet of said fluid channel (it is interpreted that the inlet of the fluid channel 250 must be connected to the reservoir described in [0050] as this reservoir holds the insulin formulation that is delivered to the patient); 
a delivery mechanism (234) having a cannula for delivering the medicament to the patient, wherein said cannula is in fluid communication with said outlet of said fluid channel (see [0035], [0043] and [0061]); 
a pump (not shown, see [0032]) in fluid communication with said cannula for directing the medicament from said reservoir to said cannula; and an adsorbent (240) in said fluid channel between said reservoir and said delivery mechanism, wherein said medicament passing through said fluid channel contacts said adsorbent to remove at least a portion of said stabilizer compound from said medicament ([0043] teaches 240 may be placed such that the insulin contacts 240 immediately before delivery to the patient, it is interpreted that 240 would be between the reservoir in 230 and the delivery mechanism for this to occur; additionally [0035] teaches 240 removes phenolic excipients, the phenolic excipients are interpreted to be the “stabilizer compound”).
Regarding Claim 14, Demaria teaches the delivery device according to claim 13, wherein said medicament is an insulin solution (see [0035] teaching insulin formulation) and said stabilizing agent is selected from the group consisting of m-cresol, phenol, and mixtures thereof, and where said adsorbent is included in an amount effective to remove at least a portion of the stabilizing agent to inhibit irritation at a delivery side of the delivery mechanism (see [0035-0036] and [0043] teaching the adsorbent 240 removes m-cresol or phenol mixtures prior to delivery of the insulin formulation).  
Regarding 18, Demaria teaches the device according to claim 13, wherein said inlet of said fluid channel is in fluid communication with said pump, and said outlet is in fluid communication with said cannula (see [0032] teaching that the device has a pump for delivering the fluid and that the fluid is delivered to the patient through cannula 234; it is interpreted that the inlet and outlet of fluid channel 250 must be in communication with both the pump and the cannula respectively for the fluid to be delivered).  
Regarding Claim 21, Demaria teaches (Fig 2) a medicament delivery device comprising: a housing (224) having an interior cavity (it is interpreted that the area where the well described in [0050] resides within 224 is the interior cavity), the housing having a base (230) with an integral fluid channel (250) formed in said base, and an adsorbent (240) in said fluid channel to contact the medicament (see [0035] and [0043]); and a delivery mechanism (234) for delivering the medicament to a patient, wherein said fluid channel is in fluid communication with said delivery mechanism for delivering the medicament to the delivery mechanism (see [0061]), and where the medicament passes through said adsorbent to remove at least a portion of stabilizer compounds in the medicament before delivering the medication to the delivery mechanism (see [0035] and [0043]).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-9, 11 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Demaria (US Patent Pub. 20190054233) in view of Biehler et al. (WO 2016048878 hereinafter "Biehler", note a copy of Biehler was provided on 10/29/2021) .
Regarding claim 5, Demaria teaches all elements of claim 1. Demaria does not teach the delivery device according to claim 1, wherein said base has a bottom face with an open channel, and a cover overlying and enclosing said open channel defining said fluid channel. 
Biehler teaches a delivery device (Fig 9) wherein the base (22) has a bottom face with an open channel (24, 26, 27), and a cover (28) overlying and enclosing said open channel (See [0039-0040] and [0042-0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base of Demaria such that said base has a bottom face with an open channel, and a cover overlying and enclosing said open channel defining said fluid channel as taught by Biehler. One of ordinary skill in the art would recognize injection molding fluid channels directly into the base and then covering the channels with a known, existing cover (such as those described in [0043] of Biehler) to be a simpler/obvious alternative method for creating fluid channels than the current design of Demaria (Biehler [0039-0040] and [0042-0045]).
Regarding Claim 6, the combination of Demaria and Biehler teaches the delivery device according to claim 5, wherein said cover is a foil bonded to said bottom face of said base (see Biehler [0042]).
Regarding Claim 7, the combination of Demaria and Biehler teaches all elements of claim 5 described above. Demaria further teaches the delivery device wherein said fluid channel has an inlet end in fluid communication with said pump, and an outlet end in fluid communication with said delivery mechanism (the inlet and outlet are not explicitly mentioned in Demaria, however it is interpreted that the inlet would be the side of 250 that is connected to the reservoir mentioned in [0050] and the pump mentioned in [0032], and the outlet is the side of 250 that connects to the delivery mechanism 234 mentioned in [0032]).
Regarding Claim 8, the combination of Demaria and Biehler teaches all elements of claim 7 described above. Demaria further teaches (fig 11) the delivery device wherein said delivery mechanism includes a cannula (234) having a distal end (the end closest to the bottom of Fig 11)  for penetrating the skin of the patient, and a proximal end (the end of 234 closest to the top of Fig 11), and a conduit extending between said proximal end of said cannula and said outlet end of said fluid channel (the conduit is interpreted to be the tubing of 234).
	Regarding Claim 9, the combination of Demaria and Biehler teaches all elements of claim 8 described above. Demaria further teaches the delivery device wherein said filter media (240) is positioned in said fluid channel (250) between said cannula (234) and said pump mechanism (pump not shown, see [0032]; also see [0043] teaching the locations that 240 may be located).
Regarding Claim 11, the combination of Demaria and Biehler teaches all elements of claim 5 described above. Demaria does not teach the delivery device wherein said housing further comprises a barrier wall defining a first interior region and a second interior region, and where said fluid channel extends between said first interior region and said second interior region.
Biehler teaches [0031-0032] a delivery device with a barrier wall (20) that defines a first interior region (14) and a second interior region (16), where a fluid channel (24, 26) extends between said first interior region and said second interior region (see [0047-0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the housing of Demaria to include a barrier wall defining a first interior region and a second interior region, where said fluid channel extends between said first interior region and said second interior region as taught by Biehler. One of ordinary skill in the art would have been motivated to do so in order to prevent fluid ingress in at least one interior region of the device (Biehler [0032]).
Regarding Claim 22, Demaria teaches all elements of claim 21 as described above. Demaria does not teach the medicament delivery device according to claim 21, wherein said base has an outer surface with an open channel and a cover overlying and enclosing said open channel to define said fluid channel, and wherein said housing further comprises a barrier wall defining a first interior region and a second interior region, and where said fluid channel extends between said first interior region and said second interior region.
Biehler teaches (Figs 7 and 9) a medicament delivery device comprising a base (22) that has an outer surface with an open channel (24, 26, 27) and a cover (28) overlying and enclosing said open channel (see [0039-0040] and [0043-0045]), further comprises a barrier wall (20) defining a first interior region (14) and a second interior region (16), and where said fluid channel extends between said first interior region and said second interior region (see [0047-0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base of Demaria such that the base has an outer surface with an open channel and a cover overlying and enclosing said open channel to define said fluid channel, and wherein said housing further comprises a barrier wall defining a first interior region and a second interior region, and where said fluid channel extends between said first interior region and said second interior region as taught by Biehler. One of ordinary skill in the art would recognize injection molding fluid channels directly into the base and then covering the channels with a known, existing cover (such as those described in [0043] of Biehler) to be a simpler/obvious alternative method for creating fluid channels than the current design of Demaria (Biehler [0039-0040] and [0042-0045]).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Demaria (US Patent Pub. 20190054233) in view of Biehler (WO 2016048878)  as applied to claim 5 above, and further in view of Pall et al. (US Patent 5217627 hereinafter "Pall").
Regarding Claim 10, the combination of Demaria and Biehler teaches all elements of claim 5 described above. the combination does not teach the delivery device of claim 5, wherein said fluid channel has a first section with a first inner diameter and a recess with a second inner diameter greater than said first inner diameter, and where said filter media is positioned in said recess.
Pall teaches that varying the diameter of the filter and adjacent tubing could affect the flow rate of the medicament (Col 15 lines 31-37). 
As Pall teaches that flow rates can be regulated by changing the diameter of different elements upstream and downstream of a filter, one having ordinary skill in the art would thus have found it obvious to change the relative diameters of parts within the fluid channel of Demaria in a variety of manners, including an embodiment wherein said fluid channel has a first section with a first inner diameter and a recess with a second inner diameter greater than said first inner diameter, and where said filter media is positioned in said recess, for the purpose of providing different desired flow rates through the different parts of the fluid channel (Pall Col 15 lines 31-37).
Claims 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Demaria (US Patent Pub. 20190054233)  in view of Pall (US Patent 5217627) .
Regarding claim 12, Demaria teaches all elements of claim 1 described above. Demaria does not teach the delivery device of claim 1, wherein said fluid channel has a first section with a first inner diameter and a recess with a second inner diameter greater than said first inner diameter, and where said filter media is positioned in said recess.  
Pall teaches that varying the diameter of the filter and adjacent tubing could affect the flow rate of the medicament (Col 15 lines 31-37). 
As Pall teaches that flow rates can be regulated by changing the diameter of different elements upstream and downstream of a filter, one having ordinary skill in the art would thus have found it obvious to change the relative diameters of parts within the fluid channel of Demaria in a variety of manners, including an embodiment wherein said fluid channel has a first section with a first inner diameter and a recess with a second inner diameter greater than said first inner diameter, and where said filter media is positioned in said recess, for the purpose of providing different desired flow rates through the different parts of the fluid channel (Pall Col 15 lines 31-37).
Regarding Claim 20, Demaria teaches all elements of claim 13 described above. Demaria does not teach the delivery device according to claim 13, wherein said fluid channel has a first section with a first inner diameter and a recess with a second inner diameter greater than said first diameter, and where said adsorbent is disposed in said recess.
Pall teaches that varying the diameter of the filter and adjacent tubing could affect the flow rate of the medicament (Col 15 lines 31-37). 
As Pall teaches that flow rates can be regulated by changing the diameter of different elements upstream and downstream of a filter, one having ordinary skill in the art would thus have found it obvious to change the relative diameters of parts within the fluid channel of Demaria in a variety of manners, including an embodiment wherein said fluid channel has a first section with a first inner diameter and a recess with a second inner diameter greater than said first inner diameter, and where said filter media is positioned in said recess, for the purpose of providing different desired flow rates through the different parts of the fluid channel (Pall Col 15 lines 31-37).
Response to Arguments
Applicant’s arguments, see Pg, filed 1/25/2022, with respect to the rejection(s) of claim(s) 1, 13, and 21 under 35 USC 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Demaria (US Patent Pub. 20190054233).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJA GOLLAMUDI whose telephone number is (571)272-6449. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEERAJA GOLLAMUDI/Examiner, Art Unit 3783                                                                                                                                                                                                        
/James D Ponton/Primary Examiner, Art Unit 3783